Citation Nr: 1028980	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.

4.  Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome.

5.  Entitlement to a rating in excess of 10 percent for low back 
strain.

6.  Entitlement to a compensable rating for ocular migraines with 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 2001 to January 2002 and from June 2004 to August 2005.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In part, that rating decision granted service connection 
for the knee disabilities, rated 0 percent each.  An interim, 
December 2009, DRO decision increased the rating for each knee to 
10 percent, effective from the date of award of service 
connection.  In May 2010, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  At the hearing additional evidence 
was received with a waiver of initial Agency of Jurisdiction 
(AOJ) consideration, and the Veteran was afforded an additional 
30-day abeyance period for submission of further evidence.  That 
period of time has lapsed; no further evidence was received.

A March 2008 rating decision denied the Veteran service 
connection for a neck disorder (claimed as upper neck tension, 
soreness and stiffness).  He timely filed a notice of 
disagreement with this determination, and a statement of the case 
(SOC) in the matter was issued in September 2008.  The Veteran 
has not perfected an appeal in the matter by filing a substantive 
appeal.  Consequently, it is not before the Board.

The issues pertaining to the ratings for low back strain 
and ocular migraines with allergic rhinitis are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability of 
either ear by VA standards.

2.  The Veteran is not shown to have a sleep disorder.

3.  At no time during the appeal period is the Veteran's right 
patellofemoral syndrome shown to have been manifested by flexion 
limited to 45 degrees, extension limited by 10 degrees, or 
recurrent subluxation or instability.

4.  At no time during the appeal period is the Veteran's left 
patellofemoral syndrome shown to have been manifested by flexion 
limited to 45 degrees, extension limited by 10 degrees, or 
recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5099, 
5024, 5257, 5260, 5261 (2009).

4.  A rating in excess of 10 percent for patellofemoral syndrome 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Codes 5099, 5024, 5257, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Regarding the claims seeking service connection, April 2006 and 
February 2007 letters explained the evidence necessary to 
substantiate such claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
They also informed the Veteran of disability rating and effective 
date criteria.

Regarding the matter of the rating for bilateral patellofemoral 
syndrome, as the rating decision on appeal granted service 
connection, and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 2007 SOC and an October 2008 letter provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating, and a December 2009 supplemental SOC (SSOC) 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample 
opportunity to respond/supplement the record.  It is not alleged 
that notice in this matter was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in May 
2006 and April 2008.  Although the examination reports do not 
indicate whether or not the Veteran's claims file was reviewed, 
the examiners considered the Veteran's reported medical history 
(which is consistent with that shown by the evidence of record) 
and the report reflects a thorough orthopedic evaluation, with 
notation of all findings necessary for proper determinations in 
these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection Claims

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disability, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the benefit 
of the doubt in resolving each such issue must be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the 
evidence is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the claim.  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A threshold requirement that must be met in order to substantiate 
a claim for service connection is that there must be competent 
evidence (generally, a medical diagnosis) of a current disability 
(or one that existed on or after the date of application for 
service connection  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) ).  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there is no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  For certain chronic diseases (including 
organic diseases of the nervous system - to include sensorineural 
hearing loss (SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable degree 
in a specified period of time postservice (one year for organic 
diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he has hearing loss as a result of 
exposure to weapons fire and vehicle noise in service.  The 
Veteran's DD Form-214 shows that his military occupational 
specialty was Motor Transport.  His STRs are silent regarding 
hearing impairment; a July 2005 Post-Deployment Health Assessment 
shows that he reported exposure to loud noises.  

On authorized audiological evaluation in May 2006, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
15
LEFT
20
25
25
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  The 
diagnosis was marginal low frequency hearing loss at 500 Hz in 
the right ear.  

Postservice treatment records include a December 2006 notation of 
hearing deficit.  

A hearing loss disability (by VA standards) was not manifested in 
service, and there is no evidence that SNHL was manifested to a 
compensable degree in the first year following the Veteran's 
discharge from active duty (as shown by the May 2006 VA 
audiological evaluation).  Consequently, service connection for a 
hearing loss disability of either ear on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for SNHL as an organic disease of the nervous 
system under 38 U.S.C.A. § 1112) is not warranted.

The Veteran's STRs note, and it is not in dispute, that he was 
exposed to some degree of noise trauma in service.  However, a 
threshold requirement for substantiating this claim, as with any 
claim seeking service connection, is that there must be competent 
evidence of the disability for which service connection is sought 
(in this case bilateral hearing loss disability).  Significant in 
this regard is that hearing loss disability is defined by 
regulation (38 C.F.R. § 3.385) which requires that a specified 
level of hearing impairment must be shown by specified hearing 
acuity measurement studies.  Hence, the existence of a hearing 
loss disability cannot be established by lay observation, alone.

The initial threshold requirement for establishing a claim of 
service connection for hearing loss disability is not met.  The 
only audiometry of record suitable for determining whether the 
Veteran has (or during the pendency of this claim had) a hearing 
loss disability is that on May 2006 VA audiological evaluation.  
As it did not find a hearing loss disability in either ear by VA 
standards, there is no valid claim of service connection for such 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.

Sleep Disorder

Similarly, the threshold question that must be addressed with 
respect to the Veteran's claim of service connection for a sleep 
disorder is whether he actually has such disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran's STRs show that he reported a history of 
not sleeping well and being up all night in connection with 
treatment for a migraine headache in January 2005; there is no 
diagnosis of a sleep disorder of record.  
Postservice treatment records note the Veteran's complaints of 
snoring, apnea, fatigue, and daytime sleepiness; however, these 
records note diagnoses of "possible [emphasis added] sleep 
apnea" and "sleep apnea by history only [emphasis added]."  
The Veteran underwent a polysomnogram in December 2006, and the 
findings did not suggest sleep disordered breathing (though loud 
snoring was noted).  The examiner also noted that sleep quality 
did not show significant abnormality though the Veteran 
complained of worse than usual sleep.  

An April 2008 VA examination report notes that the Veteran 
complained of a sleep disorder and includes a diagnosis of "no 
evidence of sleep apnea."  The examiner noted the Veteran's 
complaint of trouble going to sleep and falling asleep; however, 
over the last four months he was put on amitriptyline 25 at 
bedtime, and stated that with this, he gets a full eight hours of 
sleep when he takes the medication.  

The Veteran does not point to a medical diagnosis of a sleep 
disability; it is not shown (and he does not allege) that he has 
the expertise to make such diagnosis himself.  Accordingly, the 
initial threshold requirement for substantiating a service 
connection claim, competent (medical diagnosis) evidence that he 
has a sleep disorder, is not satisfied.  Hence, the claim must be 
denied.  The Board has considered the Veteran's statements 
alleging he has a sleep disorder.  While he may be competent to 
establish by his own accounts that he does not have sound sleep, 
because he is a layperson, he is not competent to attribute any 
sleep disturbances to an underlying sleep disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Notably, the 
questions of current disability and nexus presented by 
allegations in these matters are ones that are eminently medical 
in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Increased Rating Claims

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

As these are appeals from the initial ratings assigned with 
grants of service connection, "separate ratings can be assigned 
for separate periods of time based on facts found."  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that 
staged ratings are not warranted for the claimed disabilities 
because the Veteran's symptoms have not varied significantly 
during the appeal period.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

The Veteran's bilateral patellofemoral syndrome is presently 
rated 10 percent disabling under 38 C.F.R. § 4.71a, Codes 5099 
and 5024 (and in essence by analogy to the criteria for Code 
5003, for degenerative arthritis).  Code 5099 indicates the 
disability is not listed in the Schedule for Rating Disabilities 
and it has been rated by analogy under a closely related disease 
or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO 
rated the claim under Code 5024, for the evaluation of 
tenosynovitis.  Code 5024 directs that disability due to 
tenosynovitis be rated on limitation of motion of the affected 
body part, or in this case, the knee and leg under Codes 5260 
(limitation of flexion) and 5261 (limitation of extension), both 
located in 38 C.F.R. § 4.71a.  

Code 5260 (for limitation of flexion) provides for a 0 percent 
rating when flexion is limited to 60 degrees, a 10 percent rating 
when flexion is limited to 45 degrees, a 20 percent rating when 
flexion is limited to 30 degrees, and a 30 percent rating when 
flexion is limited to 15 degrees.  Code 5261 provides for a 0 
percent rating for extension limited by 5 degrees, a 10 percent 
rating for extension limited by 10 degrees, a 20 percent rating 
for extension limited by 15 degrees, and a 30 percent rating when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a  

The normal range of motion of the knee is from 140 degrees 
flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Codes 5260 and 5261.  See VAOPGCPREC 9-04, 
69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating; moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5257.  VA General 
Counsel has issued a precedent opinion holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Codes 5010-5003 and 5257, but cautions that any 
such separate rating must be based upon additional disabling 
symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Code 5003.  Code 5003 provides that when 
limitation of motion due to arthritis is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Code 5003.

On May 2006 VA examination, the Veteran reported he had mild 
discomfort, popping, clicking and grinding in his knees; the 
condition did not cause any pain symptoms or incapacitation.  He 
was not receiving any treatment; there was no functional 
impairment resulting from the knee condition; and it had not 
resulted in time lost from work.  On musculoskeletal examination, 
there were no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  Both 
knees had crepitus on examination.  Ranges of knee motion were: 
Flexion to 140 degrees and extension to 0 degrees.  Knee function 
(of either knee) was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The examiner was unable to determine any additional 
limitation in degrees during flare-ups without resorting to 
speculation.  Anterior and posterior cruciate ligament stability 
tests, medial and lateral collateral ligament stability tests, 
and the medial and lateral meniscus tests were within normal 
limits for each knee.  X-rays were interpreted as within normal 
limits.  In pertinent part the diagnosis was bilateral 
patellofemoral syndrome.  

An April 2008 VA examination report notes that the Veteran 
complained of chronic bilateral pain (aching) over the anterior 
patella that was 6 (on a scale of 1-10) in intensity.  He had 
flare-ups twice per month when it was 8 (on a scale of 1-10) and 
had sharp (stabbing) pains through, and in the medial aspect of, 
the patella.  He also complained that his knees were weak and 
stiff and gave way on one occasion.  They did not swell or become 
hot and red.  He reported that they locked up several times each 
day, were easily fatigued, and lacked endurance.  He took Aleve 
and oxycodone.  He stated that weight-bearing and climbing or 
descending stairs was very painful and made the joints worse.  He 
did not wear a brace, crutches, or corrective shoes, and had not 
had knee sugery.  The disability did not affect his job (he 
worked part-time and was able to adjust his hours and 
activities); he had not lost time from work due to his knees; he 
was able to do his activities of daily living (he just did them 
more slowly, especially climbing or descending steps.)  

On examination, the Veteran had normal gait, and no unusual shoe 
wear pattern.   The knees were not swollen or red.  There was no 
crepitus.  The knees were tender to palpation over the anterior 
aspect and, just medial to the patella, there was slight 
tenderness to deep palpation.  Range of motion of the knees 
revealed extension to 0 degrees and flexion to 90 degrees 
bilaterally, with no pain.  There was no incoordination, no 
muscle strength loss, and no change in range of motion from pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Although the Veteran reported flare-ups, the examiner indicated 
that he would have to resort to mere speculation to express 
additional limitation due to flare-ups (i.e., there was no basis 
for assessing limitations at such times).  X-rays of both knees 
were interpreted as unremarkable.  The diagnosis was bilateral 
patellofemoral pain syndrome.  

VA outpatient treatment records show that the Veteran complained 
of pain in both knees and was provided with a knee sleeve for 
patellofemoral pain.  

At the May 2010 Travel Board hearing the Veteran's testified that 
his knees locked and gave way, causing him to fall more 
frequently.  

Applying the pertinent criteria to the facts summarized above, 
the Board finds that the evidence does not show that at any time 
during the appeal period limitation of motion of either knee 
approached a level warranting a compensable rating under Codes 
5260 or 5261 (i.e., flexion limited to 45 degrees, or extension 
10 degrees short of full), or that there is such limitation due 
to factors such as pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  While the Veteran has 
complained of giving way in the knees/and his falling as a 
consequence, such accounts are inconsistent with clinical data, 
as all tests for instability have been normal, and subluxation 
has not been noted.  Consequently, the Veteran's accounts are 
deemed compensation-driven embellishments, and not credible.  
Significantly, the Veteran does not use any assistive devices to 
ambulate (although he was provided a "sleeve" (elastic) for the 
knees).  X-rays have not shown arthritis.   

In summary, the Veteran's knees are, each, rated at the maximum 
rating afforded by analogy to Code 5024 (for synovitis rated as 
degenerative arthritis under Code 5003).  He is not shown to have 
compensable limitations of flexion or extension or 
subluxation/instability, ratings for which could be combined (nor 
is he shown to have arthritis which would warrant a compensable 
rating for painful motion to be combined with any rating for 
subluxation/instability).  All pertinent criteria have been 
considered; none provide for a higher rating for either knee 
given the disability picture presented.   

Finally, the evidentiary record does not show any 
manifestations/or associated functional impairment of disability 
of either knee that are not encompassed by the schedular criteria 
considered.  Therefore, those criteria are not inadequate, and 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

At the time he was examined by VA the Veteran was working, and 
reported he had not lost time from work due to knee disability.  
More recently (in May 2010) he has indicated he is unemployed.  
He has not attributed the unemployment to his knee disability.  
Therefore, the matter of entitlement to a total disability rating 
based on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a sleep disorder is denied.

Service connection for bilateral hearing loss disability is 
denied.

A rating in excess of 10 percent for right knee patellofemoral 
syndrome is denied.

A rating in excess of 10 percent for left knee patellofemoral 
syndrome is denied.




REMAND

At the May 2010 Travel Board hearing, the Veteran indicated that 
his low back strain and ocular migraines with allergic rhinitis 
had increased in severity.  He reported that he experiences 
prostrating migraine attacks 2-3 per week and his low back range 
of motion has decreased since he was last examined by VA, in 
April 2008.  This contention is supported by a February 2009 
private treatment report (submitted at the May 2010 Travel Board 
hearing) which notes pins and needles pain radiating down the 
right leg and calf with some burning.  In light of allegations 
and evidence of worsening orthopedic and migraine symptoms, and 
the time interval since the Veteran was last examined (in April 
2008), further VA examination is necessary.  See 38 C.F.R. 
§ 3.327(a); see also VAOPGCPREC 11-95 (April 7, 1995).

Notably, the United States Court of Appeals for Veterans Claims 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Furthermore, as noted above, the Veteran submitted a February 
2009 statement from a private treatment provider at his May 2010 
hearing.  Thus, VA has notice of outstanding pertinent private 
treatment records; such records must be secured and associated 
with the claims file.

A governing regulation provides that where evidence (which 
includes identifying information and any necessary releases) 
requested in connection with a claim for VA benefits is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of treatment and/or evaluation he 
has received for his service connected low 
back and ocular migraines with allergic 
rhinitis disabilities (records of which are 
not already associated with his claims file), 
and to provide any releases necessary for VA 
to secure private records of such treatment 
and/or evaluation.  The RO should secure for 
the record copies of the complete clinical 
records of all such treatment and evaluation 
from the identified sources, to specifically 
include records from the private provider of 
the February 2009 statement.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine the current severity of his service 
connected low back disability.  The Veteran's 
claims file must be reviewed in conjunction 
with the examination, and any tests or 
studies deemed necessary should be completed.  
Studies completed should specifically include 
thoracolumbar spine range of motion studies, 
to include notation of any further 
limitations due to pain (due to lumbosacral 
strain), on repeated use, or during flare-
ups.  The examiner should determine whether 
there are any associated neurological 
manifestations (and if so the nature and 
severity of such).  The examiner should 
comment on the functional restrictions that 
would be expected to result from the 
pathology and symptoms clinically shown.  The 
examiner should ascertain whether there have 
been incapacitating episodes (periods of 
bedrest prescribed by a physician) of 
intervertebral disc disease associated with 
the low back disability (and if so, the 
duration and frequency of such episodes, and 
the identity of the physician who prescribed 
bedrest).  The examiner must explain the 
rationale for all opinions given.

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician (neurologist or otolaryngologist) 
to determine the current severity of his 
ocular migraines with allergic rhinitis.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any tests or studies deemed necessary 
should be completed.  All pertinent findings 
should be described in detail and the 
examiner should specifically note whether the 
headaches are prostrating, their frequency, 
and their impact on occupational functioning.  
The examiner should also specifically state 
whether there are any polyps associated with 
the allergic rhinitis and should report the 
extent of any obstruction of the nasal 
passages.  The examiner should distinguish 
symptoms of/treatment for ocular migraines 
with allergic rhinitis from those associated 
with any other (co-existing) disability and 
explain the rationale for all opinions given.

4.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


